 1   Rachel L. Soffin
     rsoffin@milberg.com
 2   MILBERG COLEMAN BRYSON
 3   PHILLIPS GROSSMAN, PLLC
     800 S. Gay Street, Suite 1100
 4   Knoxville, TN 37929
     Telephone: (865) 247-0080
 5   Facsimile: (865) 522-0049
     Attorneys for Plaintiff
 6
     [Names and addresses of additional Counsel for Plaintiff
 7   on Signature Page]
 8
 9
10                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
12   VENUS YAMASAKI, individually and on             CASE NO.       3:21-cv-02596
     behalf of all others similarly situated,
13
14                     Plaintiff,
            v.
15
     ZICAM LLC and MATRIXX
16   INITIATIVES, INC.,
17                         Defendants.
18
19
                 PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S
20                            MOTION TO STAY DISCOVERY

21          Plaintiff Venus Yamasaki (“Plaintiff”) hereby responds in opposition to Church & Dwight Co.,
22   Inc.’s (“Defendants”) Motion to Stay 1. Plaintiff submits this opposition highlighting the arguments
23
     she intends to present in opposition to Defendants’ Motion to Dismiss, which will be further detailed
24
     in her forthcoming brief. For present purposes and for the reasons discussed herein, Plaintiff
25
26
27
     1
      Pursuant to ECF No. 16, Defendants Zicam LLC and Matrixx Initiatives, Inc. certified that they
28   merged into Church & Dwight Co., Inc., which filed the Motion to Stay.


                                         CLASS ACTION COMPLAINT
 1   respectfully requests that this Honorable Court deny Defendants’ Motion to Stay, as Defendants have
 2   not met their burden of establishing the need for a stay.
 3
                                               INTRODUCTION
 4
            Plaintiff alleges that Defendants engaged in fraudulent, unfair, deceptive, and misleading
 5
     advertising, marketing, and other misrepresentations in the sale of Zicam® Original RapidMelts®,
 6
 7   Zicam® ULTRA RapidMelts®, Zicam® Elderberry Citrus RapidMelts®, Zicam® Nasal Swabs,

 8   Zicam® Nasal Spray, Zicam® Wild Cherry Lozenges, and/or Zicam® Oral Mist™ (collectively, the

 9   “Zicam Products” or “Products”). As alleged in the Amended Complaint, Defendants misrepresented
10   on the Products’ packaging and labels, in their advertising and marketing, and on their website that
11
     each of the Zicam Products has been “Clinically Proven to Shorten Colds” (the “Clinically Proven
12
     Claim”). The Clinically Proven Claim is consistently and prominently presented on the front of each
13
     Zicam Product’s packaging and label in a bold, all-caps font where it cannot be missed by consumers.
14
15   As Defendants admit, the Clinically Proven Claim on each of the Zicam Products (both with and

16   without zinc) is based on studies regarding zinc acetate and zinc gluconate (collectively “zinc”). See
17   ECF No. 35 at p. 3 (Joint Case Management Statement) and ECF No. 37 at p. 1 (Defendants’ Motion
18
     to Dismiss); ECF No. 30 at ¶¶4, 24 (Amended Complaint, hereinafter “FAC”).
19
            Contrary to Defendants’ packaging and marketing claims, the Zicam Products are not clinically
20
     proven to impact the duration of the common cold, and there is no scientific evidence to support the
21
22   Clinically Proven Claim, which is false. FAC at ¶5. In fact, the falsity of Defendants’ Clinically Proven

23   Claim is buried deep within Defendants’ own website, where Defendants seek to rely upon scientific

24   studies of zinc to support their Clinically Proven Claim. However, rather than support Defendants’
25   Clinically Proven Claim, these studies instead confirm that the use of zinc to impact the duration of
26
     cold symptoms is inconclusive and simply a hypothesis. In fact, several cited studies conclude that
27
     zinc is completely ineffective. FAC at ¶9. Thus, Plaintiff does not seek to rely upon a lack of substation
28
                                               2
                     PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S
                                  MOTION TO STAY DISCO VERY
 1   claim, which “arises where, absent any evidence suggesting a representation is false or misleading, a
 2   plaintiff demands a defendant either ‘put up or shut up.’” Mier v. CVS Pharm., Inc., No. 20-01979,
 3
     2021 U.S. Dist. LEXIS 76737, at *11-13 (C.D. Cal. Mar. 22, 2021), quoting Mullins v. Premier
 4
     Nutrition Corp., 178 F.Supp.3d 867, 876 (N.D. Cal. 2016). Here, Defendants have already “put up”
 5
     the very studies they seek to rely upon to support their Claim, which actually confirm that Defendants’
 6
 7   Clinically Proven Claim is false.

 8          Moreover, Defendants rely upon the same studies of zinc to support the Clinically Proven

 9   Claim on their zinc-free Zicam® Nasal Swabs and Nasal Spray products, which have not included
10   zinc as an ingredient since Defendants recalled and reformulated both products in response to the
11
     FDA’s June 2009 warning letter, which was prompted by consumers losing their sense of smell as a
12
     result of zinc in those products. FAC at ¶11. Thus, Defendants’ reliance on zinc studies to support the
13
     Clinically Proven Claim in the zinc-free products is especially egregious and equally false. In addition
14
15   to pointing to Defendants’ own representations and study references to support the falsity of the

16   Clinically Proven Claim, Plaintiff intends to present expert testimony confirming the falsity of the
17   Clinically Proven Claim.
18
            Further, Defendants’ Motion to Dismiss is not dispositive in any event. In the Motion to Stay,
19
     Defendants argue that Plaintiff’s claims will be dismissed in their entirety because of a lack of
20
     substantiation. However, even in the unlikely event that Defendants’ Motion to Dismiss is granted for
21
22   lack of substantiation, that would impact only a portion of Plaintiff’s claims under the UCL and CLRA,

23   and not defeat the claims in their entirety. Further, such a ruling should not impact Plaintiff’s other

24   claims for Breach of Express Warranty (Count IV) or Breach of Implied Warranty of Merchantability
25   (Count V). Thus, there is no rationale for Defendants’ Motion to Stay.
26
27
28
                                              3
                    PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S
                                 MOTION TO STAY DISCO VERY
 1                                           LEGAL STANDARD
 2          “The court has the discretion to stay discovery as part of its ‘inherent power to control the
 3
     disposition of the causes on its docket in a manner which will promote economy of time and effort for
 4
     itself, for counsel, and for litigants.’” Vista Del Sol Health Care Servs. v. NLRB, No. 14-cv-02913,
 5
     2014 U.S. Dist. LEXIS 196694, at *2-3 (C.D. Cal. May 16, 2014) (stating “[a]s a general matter, the
 6
 7   court does not stay discovery or refrain from setting case management dates in cases where

 8   a motion to dismiss is pending unless a party provides a good reason for doing so. Were the court's

 9   practice otherwise, some cases would remain pending for a year or more before any case management
10   dates were set or progress on the litigation made.”), quoting Moser v. Encore Capital Grp., Inc., No.
11
     04CV2085-LAB, 2007 U.S. Dist. LEXIS 22970, 2007 WL 1114113, *3 (S.D. Cal. Mar. 27, 2007).
12
     “Any decision to stay discovery should take into consideration the court’s obligation “to secure the
13
     just, speedy, and inexpensive determination of every action,” as a stay is not a matter of right, but
14
15   rather is an issue of propriety dependent upon the circumstances of the case. NLRB, 2014 U.S. Dist.

16   LEXIS at *2-3, citing Fed. R. Civ. Proc.1, Nken v. Holder, 556 U.S. 418, 433-34, 129 S. Ct. 1749, 173
17   L. Ed. 2d 550 (2009). “The proponent of a stay bears the burden of establishing its need.” FastVDO
18
     LLC v. LV Elecs. Mobilecomm U.S.A., Inc.¸ No. 16-cv-02499, 2016 U.S. Dist. LEXIS at *11-12 (S.D.
19
     Cal. Dec. 13. 2016), citing Clinton v. Jones, 520 U.S. 681, 708 (1997). “’[I]f there is even a fair
20
     possibility that the stay . . . will work damage to someone else,’ the party seeking the stay ‘must make
21
22   out a clear case of hardship or inequity.’” FastVDO LLC, 2016 U.S. Dist. LEXIS at *11-12, quoting

23   Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005).

24                                               ARGUMENT
25          Defendants, as the parties who bear the burden of establishing the need for a stay, have failed
26
     to make out the requisite case of hardship or inequity, or to show that a stay would promote judicial
27
     economy. Further, Plaintiff would be prejudiced by a stay, as it would unnecessarily delay her ability
28
                                              4
                    PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S
                                 MOTION TO STAY DISCO VERY
 1   to proceed with this action, which is highly unlikely to be dismissed in its entirety as a result of
 2   Defendants’ Motion to Dismiss.
 3
            As addressed in detail in the Amended Complaint, in an effort to achieve maximum profits,
 4
     Defendants have used the deceptive and misleading Clinically Proven Claim to prey upon consumers
 5
     desperate to reduce the duration of the common cold through the use of products. FAC at ¶13.
 6
 7   However, the Clinically Proven Claim is false. In order for a claim to be considered scientifically and

 8   clinically proven, the claim must be widely accepted in its applicable field and have overwhelming

 9   evidence supporting it. Moreover, there must be a consensus in the scientific community agreeing with
10   the representations. Such consensus would require, at a minimum, sufficiently large, randomized,
11
     controlled, double-blind studies that have been scrutinized by peer review during the publication
12
     process and subjected to scholarly debate by diverse panels of scientific experts. Additionally,
13
     scientific consensus requires that published results be independently replicated by others using
14
15   rigorous experimental design and data collection practices. If specific representations do not meet

16   these standards, they cannot be considered scientifically and clinically proven, nor can they be
17   considered to have reached scientific consensus. See e.g. Bauchner H, Golub RM, Fontanarosa PB.
18
     Reporting and Interpretation of Randomized Clinical Trials. JAMA. 2019; 322(8):732-735; Kirman
19
     CR, Simon TW, Hays SM. Science Peer Review for the 21st century: Assessing Scientific Consensus
20
     for Decision-making while Managing Conflict of Interests, Reviewer and Process Bias. Regul Toxicol
21
22   Pharmacol. 2019; 103:73-85. See also FAC at ¶32 (stating that “Defendants’ representations on their

23   packaging and website convey to reasonable consumers – and reasonable consumers would believe –

24   that the state of the science regarding the Zicam Products and their ingredients have reached a level of
25   scientific consensus such that Defendants’ claim that the Products are ‘clinically proven to shorten
26
     colds’ is an established truth and statement of fact.”).
27
28
                                               5
                     PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S
                                  MOTION TO STAY DISCO VERY
 1           Here, there is no consensus in the scientific community that the Zicam Products, or the zinc
 2   within the Products, are clinically proven to shorten colds. As alleged in the Amended Complaint, the
 3
     deception and falsity underlying Defendants’ Clinically Proven Claim is proven by their own (likely
 4
     unintended) admissions. FAC at ¶¶6-12. On the Zicam FAQ page, in support of the Clinically Proven
 5
     Claim, Defendants cite to a study published in 2011 by the U.S. Cochrane Center, which was
 6
 7   performed by Dr. Meenu Singh, et al. (“Cochrane Review”). FAC at ¶6. Defendant also cites to

 8   multiple studies and trials from the National Institute of Health (“NIH Review”). These studies

 9   unequivocally state that the Zicam Products are not “Clinically Proven to Shorten Colds:”
10
                •   “While Zinc Gluconate reduced symptoms by one day in participants with experimental
11                  colds 2, zinc gluconate had no effect on symptom severity and zinc acetate had no effect
                    on either duration or severity. Further, neither formulation had an effect on the duration
12                  or severity of natural cold symptoms. Evaluation of blinding, taste, and adverse events
                    revealed no significant differences among the 4 treatment arms. Zinc compounds
13                  appear to have little utility for common-cold treatment.” FAC at ¶10 (referencing NIH
                    Review).
14
15              •   “[w]e found no reason to recommend intranasal zinc gluconate or zinc orotate lozenges
                    in treating common colds.” Id.
16
                •   “…it is difficult to make firm recommendations about the dose, formulation and
17                  duration that should be used.” FAC at ¶7 (referencing Cochrane Review).
18
                •   “…some caution is needed due to the heterogeneity of the data.” Id.
19
             Moreover, recent studies that Plaintiff identified in the Amended Complaint indicate that use
20
21   of over-the-counter cold remedies containing zinc, including zinc acetate lozenges, do not shorten the

22   duration of the common cold. See FAC at ¶37, citing https://bmjopen.bmj.com/content/10/1/e031662

23   (last visited May 26, 2021). In 2019, a randomized, double-blinded, placebo-controlled trial conducted
24   in Finland determined that “[t]here was no difference in the recovery rate between zinc and placebo
25
     participants during the 10-day follow-up.” And while the “recovery rate for the two groups was similar
26
27
28   2
         An experimental cold is a lab-induced cold and not a natural cold.
                                                        6
                     PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S
                                        MOTION TO STAY DISCO VERY
 1   during the 5-day intervention,” for 2 days after the end of zinc and placebo use, “the zinc participants
 2   recovered significantly slower compared with the placebo participants…” The study concluded that
 3
     “[a] commercially available zinc acetate lozenge was not effective in treating the common cold when
 4
     instructed to be used for 5 days after the first symptoms.” Id.
 5
            Thus, the use of zinc in the Zicam Products to impact the duration of natural cold symptoms is
 6
 7   inconclusive and simply a hypothesis, with some studies concluding that it is completely ineffective.

 8   FAC at ¶9. Defendants’ attempt to use these same zinc studies to support the Clinically Proven Claim

 9   in the zinc-free Products is especially egregious and equally false. Consequently, by Defendants’ own
10   references to affirmative scientific evidence, in addition to scientific studies gathered from Plaintiff’s
11
     independent investigation, the Zicam Products are anything but clinically proven to shorten colds.
12
     Plaintiff is thus not seeking to shift the burden of proving Defendants’ advertising claim is false or
13
     misleading. Defendants’ own website and label claims support Plaintiff’s allegations that Defendants’
14
15   Clinically Proven Claim is false.

16          In the Motion to Stay, Defendants lean on this Court’s rulings in Aloudi v. Intramedic Rsch.
17   Grp., LLC, No. 15-cv-00882, 2015 U.S. Dist. LEXIS 89366 (N.D. Cal. July 9, 2015) (Gilliam Jr., J.),
18
     and Racies v. Quincy Bioscience, LLC, No. 15-cv-00292, 2015 U.S. Dist. LEXIS 65468 (N.D. Cal.
19
     May 19, 2015) (Gilliam Jr., J.) to support their argument that the Motion to Dismiss is dispositive.
20
     However, Defendants’ reliance on those cases misses the mark.
21
22          In Racies, the plaintiff alleged that the “clinically tested” allegation at issue was false and that

23   there were no reliable or high-quality, randomized, controlled trials substantiating the representations.

24   Racies, 2015 U.S. Dist. LEXIS 89366, at *7-10. The plaintiff further alleged there was no evidence in
25   the public record that any clinical studies were even performed on the product. Id. As a result, this
26
     Court dismissed the plaintiff’s UCL and CLRA claims only as they related to lack of substantiation
27
     because plaintiff failed to allege provable falsehoods. Id. However, this Court allowed the plaintiff to
28
                                               7
                     PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S
                                  MOTION TO STAY DISCO VERY
 1   proceed with UCL and CLRA claims based on a theory of false representations. Thus, while the
 2   plaintiff could not proceed by pointing to an absence of evidence substantiating the challenged claims,
 3
     the plaintiff could proceed with claims showing the challenged claims were false. Id.
 4
             Further, in a later order in Racies, this Court denied the defendant’s motion for summary
 5
     judgment based on a lack of substantiation (allowing the case to proceed well past the dismissal phase)
 6
 7   after the plaintiff presented an “expert opinion that ma[de] a logical deduction based on several

 8   scientific premises” that the subject products did not perform as advertised. In doing so, the Court

 9   stated it was “obvious that Plaintiff [wa]s not demanding that Defendant produce evidence to
10   substantiate its claims.” Racies v. Quincy Bioscience, LLC, No. 15-cv-00292, 2016 U.S. Dist. LEXIS
11
     136193, *13-15 (N.D. Cal Sept. 30, 2016). Referencing King Bio, upon which Defendants here rely,
12
     this Court stated, “as the court in King Bio explained, in a UCL false advertising case, ‘[t]he falsity of
13
     the advertising claims may be established by testing, scientific literature, or anecdotal evidence,’” and
14
15   the plaintiff’s presentation of anecdotal evidence from its expert was sufficient to withstand summary

16   judgment for lack of substantiation. Id., quoting Health Fraud, Inc. v. King Bio Pharm., Inc., 107 Cal.
17   App. 4th 1336, 133 Cal. Rptr. 2d 207 (2003). Thus, even if Plaintiff’s California consumer protection
18
     claims are dismissed (in part) for lack of substantiation, Plaintiff should be able to proceed with claims
19
     showing the Clinically Proven Claim is false, including through the use of expert evidence, like the
20
     plaintiff did in Racies.
21
22           Similarly, in Aloudi v. Intramedic Rsch. Grp., LLC, No. 15-cv-00882, 2015 U.S. Dist. LEXIS

23   89366 (N.D. Cal. July 9, 2015), although the plaintiff challenged the defendant’s “clinically proven”

24   claim, the plaintiff sought to prove his allegations by demonstrating the absence or inadequacy of
25   testing, and with general statements from government entities that the products did not work as
26
     represented, which the Court found were “devoid of context, and [] not tied to the Product or
27
     Defendant’s specific representations about the Product.” Id. at *13-15.
28
                                               8
                     PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S
                                  MOTION TO STAY DISCO VERY
 1          Here, distinct from Racies and Aloudi, Plaintiff presents scientific literature to show the falsity
 2   of Defendants’ “Clinically Proven Claim” based on references buried deep within Defendants’ own
 3
     website, and independent investigation, which is sufficient to withstand dismissal. FAC at ¶¶6-12. In
 4
     other words, Plaintiff is simply pointing out that the very studies Defendants rely upon to support their
 5
     Clinically Proven Claim actually prove that Claim is false. Further, Plaintiff’s own investigation
 6
 7   bolsters the falsity of the Clinically Proven Claim, as the additional studies referenced above and in

 8   the Amended Complaint confirm that the zinc used in the Zicam Products has no impact on the

 9   common cold. FAC at ¶37. Thus, Defendants’ efforts to compare this case to those where the plaintiffs
10   had no points of reference is at odds with the facts.
11
            This case is more analogous to Hughes v. Ester C Co., 930 F.Supp.2d 439, 464-465 (E.D.N.Y.
12
     2013). In Hughes, the plaintiffs alleged that the defendants deceptively marketed Ester-C products
13
     with statements on the product packaging or website that the products may help in preventing or
14
15   shortening the duration of colds or flu. Id. at 465. To support their claims, the plaintiffs referenced

16   scientific studies disputing those claims, which the court found were sufficient to “remov[e] their
17   claims from the lack of substantiation sphere into the affirmative misrepresentation realm.” Id. at 459.
18
     Based on allegations similar to those made by Plaintiff in the Amended Complaint regarding the Zicam
19
     Products, the Hughes court found that the plaintiffs’ allegations “make clear that plaintiffs’ asserted
20
     claims are not simply based upon a lack of substantiation. In particular, plaintiffs’ allegation that
21
22   defendants have no credible scientific evidence backing up their representations is relevant in this case

23   because Ester-C’s website expressly states that there is clinical research supporting its products.” Id.

24   at *460. “Thus, [i]n light of defendants’ alleged representations of scientific backing to its claims of
25   providing superior vitamin C bioavailability, plaintiffs’ asserted scientific study — asserting that
26
     Ester-C is not, in fact, any better than other vitamin-C brands on the market in administering vitamin
27
28
                                               9
                     PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S
                                  MOTION TO STAY DISCO VERY
 1   C to and increasing the body’s absorption of the same — is sufficient to state a plausible claim of
 2   affirmative misrepresentation.” Id. at *461.
 3
             Similarly, in Mier v. CVS Pharm., Inc., No. 20-01979, 2021 U.S. Dist. LEXIS 76737, at *11-
 4
     13 (C.D. Cal. Mar. 22, 2021), the plaintiff alleged that the defendant’s hand sanitizer did not kill
 5
     99.99% of germs, as represented, and cited to scientific studies to support his claim. Id. at *12. Thus,
 6
 7   the court found that “[b]ecause the Plaintiff [] put forth evidence that shows why CVS's claims on the

 8   Product are false, Plaintiff’s claims d[id] not fall under the lack of substantiation category.” Id.

 9           Likewise, in Liou v. Organic, LLC, 491 F.Supp.3d 740, 750-751 (S.D. Cal. 2020), the
10   defendant sought to dismiss the plaintiff’s CLRA and UCL claims relating to Clinical Trial Statements
11
     on a juice product based on a lack of substantiation. Similar to the present matter, the defendant sought
12
     to rely upon numerous clinical trials published on a government website and supported by a prominent
13
     medical university, but neither of the links the defendant cited to, nor the results on the webpage,
14
15   supported the Clinical Trial Statements. Id at 746-747. As a result, the court rejected the defendant’s

16   lack of substantiation argument because the plaintiff alleged provable falsity, such that the citations
17   the defendant referenced did not support the label claims. Id. at 750-751. Here, as in Liou, the
18
     references on Defendants’ website actually confirm that the Zicam Products are anything but
19
     Clinically Proven to Shorten Colds and are thus false.
20
                                                 CONCLUSION
21
22           For all of the reasons set forth above, Plaintiff respectfully requests that this Honorable Court

23   deny Defendants’ Motion to Stay Discovery Pending Resolution of Its Motion to Dismiss in its

24   entirety.
25    Dated: July 21, 2021                               Respectfully Submitted,
26                                             By: /s/ Rachel L. Soffin
27                                             Rachel L. Soffin*
                                               Jonathan B. Cohen*
28                                             MILBERG COLEMAN BRYSON
                                               10
                     PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S
                                  MOTION TO STAY DISCO VERY
 1                            PHILLIPS GROSSMAN, PLLC
                              800 S. Gay Street, Suite 1100
 2                            Knoxville, TN 37929
 3                            Telephone: (865) 247-0080
                              Facsimile: (865) 522-0049
 4                            rsoffin@milberg.com
                              jcohen@milberg.com
 5
                              MILBERG COLEMAN BRYSON
 6                            PHILLIPS GROSSMAN, PLLC
 7                            Alex R. Straus (SBN 321366)
                              280 Beverly Hills Drive, PH Suite
 8                            Beverly Hills, CA 90212
                              Telephone: (917) 471-1894
 9                            Facsimile: (865) 522-0049
                              astraus@milberg.com
10
11                            MILBERG COLEMAN BRYSON
                              PHILLIPS GROSSMAN, PLLC
12                            Daniel K. Bryson^
                              Sarah J. Spangenburg^
13                            900 W. Morgan Street
                              Raleigh, NC 27603
14                            P.O. Box 12638
15                            Raleigh, NC 27605
                              dbryson@milberg.com
16                            sspangenburg@milberg.com
17                            BARBAT MANSOUR SUCIU
                              & TOMINA PLLC
18
                              Nick Suciu III^
19                            6905 Telegraph Rd., Suite 115
                              Bloomfield Hills, MI 48301
20                            Telephone: (202) 640.1160
                              nicksuciu@gmslawyers.com
21
22                            *admitted pro hac vice
23                            ^pending pro had vice admission
24                            Attorneys for Plaintiff and the Class
25
26
27
28
                               11
     PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S
                  MOTION TO STAY DISCO VERY
 1                                        CERTIFICATE OF SERVICE
 2             I hereby certify that on July 21, 2021, I electronically filed the foregoing document with the
 3
     Clerk of Court using the CM/ECF system, which will send notification of the filing to all counsel of
 4
     record.
 5
                                                          MILBERG COLEMAN BRYSON
 6                                                        PHILLIPS GROSSMAN, PLLC
 7
 8
                                                          /s/ Rachel L. Soffin
 9                                                        Rachel L. Soffin

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 12
                       PLAINTIFF’S OPPOSITION TO CHURCH & DWIGHT CO., INC.’S
                                    MOTION TO STAY DISCO VERY
